         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  KARL MITCHELL,

                                       Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 618-105

                  FNU SIKES; and MARTY ALLEN,

                                       Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    pursuant to the Order dated August 28, 2019 adopting the Magistrate Judge's Report and

                    Recommendation as the opinion of the Court, that Plaintiff's Complaint is dismissed without

                    prejudice for failure to prosecute, and Plaintiff's motions for a Temporary Restraining Order is

                    denied. Additionally, Plaintiff is denied an in forma pauperis status on appeal. This case stands

                    closed.




            08/28/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
